Citation Nr: 1139232	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  05-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sensorineural hearing loss in the left ear, variously referred to as sudden deafness of the left ear or a left ear condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran has verified active duty service from November 2001 to July 2002 and from February 2003 to August 2003.  He also has verified service in the Puerto Rico National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In January 2009,  the Board granted service connection for gastroesophageal reflux disease, denied service connection for hiatal hernia and gastritis, and denied an initial rating in excess of 10 percent for L4-L5 intervertebral disc disease and lumbosacral muscle spasm, effective prior to April 4, 2008, and an initial rating in excess of 20 percent for L4-L5 intervertebral disc disease and lumbosacral muscle spasm, effective as of April 4, 2008.  In the same decision, the Board remanded the issues of service connection for depression with anxiety features and left ear hearing loss, for further development.

In April 2010, the RO granted entitlement to service connection for major depressive disorder, claimed as psychiatric condition, with an evaluation of 30 percent effective August 26, 2003.  

Translated documents related to the Veteran's psychiatric claim were received in the Veteran's claims file after the most recent supplemental statement of the case.  These records were not accompanied by a waiver of RO consideration.  As these records are primarily duplicates of records already in the claims file and because they do not pertain to the Veteran's hearing loss claim, no remand for initial RO consideration is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In September and October 2004, the Veteran was provided VA audiological and ear examinations in connection with his left hearing loss claim.  Both examiners indicated that the Veteran's claims file was not available and had not been reviewed in connection with the examinations and reports.  The Veteran was diagnosed with hearing loss on the left side.  The Veteran reported complaints of sudden hearing loss and tinnitus, balance problems and vertigo, since approximately January 2004.  The Veteran indicated a history of severe ear pain while flying to Kuwait and frequent headaches.   He also reported eleven years of monthly exposure to military noise.  The October 2004 examiner did not offer an opinion regarding whether the Veteran's left ear hearing loss was caused by active duty military service.  The September 2004 examiner noted the Veteran's complaints, including deafness and tinnitus on the left side since approximately February 2004.  The examiner indicated that the Veteran claimed that this was due to a flight from the United States to Kuwait.  This examiner stated that there was no relationship with the flight to Kuwait and the Veteran's hearing loss.  The examiner did not comment on any other potential causes of the Veteran's hearing loss to include his periods of active duty and lengthy service in the National Guard.   

In this regard, the Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In addition, a medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required to accept doctors' opinions that are based upon the Veteran's recitation of medical history); Owens v. Brown, 7 Vet. App. 429 (1995).  The Veteran's service medical records and other related documents should be reviewed by the examiner, thereby enabling him to form an opinion on an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993);  see also Swann v. Brown, 5 Vet. App. 229 (1993); Powell v. West, 13 Vet. App. 31, 35 (1999) (error for Board to rely on inadequate examination).

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on the foregoing, as the October and September 2004 VA examiners did not review the Veteran's claims file, offer an adequate opinion as to whether the Veteran's diagnosed left ear hearing loss is related to active military service, or offer data in support of the conclusions or a reasoned medical explanation connecting the two, the Board finds such examinations to be inadequate.  Therefore, a remand is necessary in order to afford the Veteran an adequate VA examination so as to determine the nature and etiology of his claimed left ear hearing loss.  Here, the Board observes that VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

At this point, the Board acknowledges that the Veteran's representative contends that this matter should be remanded because the January 2009 remand directed that the AOJ conduct a VA examination for left ear hearing loss, and that this had not been accomplished.  However, a careful review of the January 2009 remand does not show a request for a VA examination for hearing loss.  Rather, the Board requested a VA examination in connection with the Veteran's psychiatric claim.  As this matter nevertheless requires a new examination for hearing loss, however, the contentions of the Veteran's representative, while noted, are found to be moot. 

With respect to hearing loss generally, it is noted that certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  The United States Court of Appeals for Veterans Claims (Court) held that VA audiological evaluations should include both objective test results and a fill description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In addition, the Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  
Next, the Board notes that when this matter was remanded in January 2009, the Board requested that the dates of National Guard service, to include all periods of active duty, active duty for training, and inactive duty training, be verified.  And after verification of all periods of active and inactive military service, the Veteran's duty status since February 2004 (the approximate date reported for the Veteran's sudden left ear hearing loss) was to be determined.  
After January 2009, records of the Veteran's National Guard service and other service personnel records were associated with the Veteran's claims file.  However, it does not appear from a review of the claims file that the Veteran's periods of active duty, active duty for training, and inactive duty training, were identified and verified, or that the Veteran's duty status since February 2004 was determined.  In this regard, the Board notes that a private audiology record dated in June 2005 indicates that the Veteran reported sudden left ear hearing loss since November 2003.  Upon remand, therefore, the Veteran's duty status since November 2003 should also be determined.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  

Upon remand, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  In this regard, the Board notes that the Veteran has been treated at the San Juan VA Medical Center.  Updated records of the Veteran's treatment at this facility dated since July 2009 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all non-VA health care providers who have treated him since service for hearing loss, and whose records are not yet associated with the claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.

Obtain all outstanding treatment records from the San Juan VA Medical Center dated from July 2009 to the present.  

2.  Identify and verify the dates of the Veteran's National Guard service, to include all periods of active duty, active duty for training, and inactive duty training.  After verification of all periods of active and inactive military service has been documented and included in the claims file, determine the Veteran's duty status since November 2003.

3.  Arrange for the Veteran to undergo a VA audiometric examination by an appropriate specialist in order to determine the nature and etiology of his current left ear hearing loss.  Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

	Based on the examination, the Veteran's history, and comprehensive review of the claims file, the examiner is asked to address the following issues:

A)	Provide a comprehensive history and diagnosis of the Veteran's hearing loss, and identify the approximate date of onset for left ear hearing loss.

	After providing a complete case history, the examiner should answer the following questions:

B)  Was the Veteran's left ear hearing loss, at least as likely as not (a 50 percent or higher likelihood) (i) incurred during, or as a result of active duty, (ii) incurred within one year of active duty service, or (iii) incurred during a period of ACDUTRA or INACDUTRA.   A complete rationale for all opinions is requested.  

C)  If the left ear hearing loss is found to have existed prior to any period of active duty, (i) is it clear ( e.g., highest degree of medical certainty) that such disability preexisted active duty service, and (ii) is it clear ( e.g., highest degree of medical certainty) that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service.  A discussion of the significance of the pertinent findings during the period of active duty and the relationship, if any, to any current disability would be helpful. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  A complete rationale for all opinions is requested.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  Readjudicate the Veteran's claim.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


